INDENTURE OF TRUST between CLARK COUNTY, NEVADA and THE BANK OF NEW YORK MELLON TRUST COMPANY N.A., as Trustee relating to CLARK COUNTY, NEVADA INDUSTRIAL DEVELOPMENT REVENUE BONDS (SOUTHWEST GAS CORPORATION PROJECT) SERIES 2008A Dated as of September 1, 2008 GRANTING CLAUSE FIRST 2 GRANTING CLAUSE SECOND 2 GRANTING CLAUSE THIRD 2 ARTICLE IDEFINITIONS AND RULES OF INTERPRETATION 3 SECTION 1.01 RULES OF INTERPRETATION 3 SECTION 1.02 DEFINITIONS 4 SECTION 1.03 NUMBER AND GENDER 15 SECTION 1.04 CONTENT OF CERTIFICATES AND OPINIONS 15 ARTICLE IITHE BONDS 15 SECTION 2.01 AUTHORIZED AMOUNT OF BONDS 15 SECTION 2.02 ISSUANCE OF BONDS 16 SECTION 2.03 DETERMINATION OF RATE PERIODS AND INTEREST RATES 17 SECTION 2.04 OWNERSHIP, TRANSFER, EXCHANGE AND REGISTRATION OF BONDS 25 SECTION 2.05 EXECUTION OF BONDS 26 SECTION 2.06 AUTHENTICATION 26 SECTION 2.07 FORM OF BONDS 26 SECTION 2.08 MUTILATED, DESTROYED, LOST OR STOLEN BONDS 27 SECTION 2.09 TEMPORARY BONDS 27 SECTION 2.10 CANCELLATION AND DISPOSITION OF SURRENDERED BONDS 28 SECTION 2.11 USE OF CERTAIN MONEYS IN THE BOND FUND UPON REFUNDING 28 SECTION 2.12 DELIVERY OF THE BONDS 28 SECTION 2.13 BOOK-ENTRY SYSTEM 28 SECTION 2.14 DELIVERY OF THE BONDS 32 ARTICLE IIIREDEMPTION OF BONDS BEFORE MATURITY 33 SECTION 3.01 REDEMPTION DATES AND PRICES 33 SECTION 3.02 NOTICE OF REDEMPTION 35 SECTION 3.03 DEPOSIT OF FUNDS 37 -i- SECTION 3.04 PARTIAL REDEMPTION OF BONDS 37 SECTION 3.05 SELECTION OF BONDS FOR REDEMPTION 37 ARTICLE IVTENDER AND PURCHASE OF BONDS; REMARKETING; REMARKETING AGENT 38 SECTION 4.01 PURCHASE OF BONDS AT OPTION OF OWNERS 38 SECTION 4.02 MANDATORY PURCHASE OF BONDS 39 SECTION 4.03 OBLIGATION TO SURRENDER BONDS 40 SECTION 4.04 REMARKETING OF BONDS 40 SECTION 4.05 PURCHASE OF BONDS TENDERED TO TRUSTEE 42 SECTION 4.06 DELIVERY OF PURCHASED BONDS 43 SECTION 4.07 NO SALES AFTER DEFAULT 44 SECTION 4.08 REMARKETING AGENT 44 SECTION 4.09 QUALIFICATIONS OF REMARKETING AGENT 45 SECTION 4.10 TENDER AND PURCHASE OF BOOK-ENTRY BONDS 45 SECTION 4.11 DRAWS ON THE LIQUIDITY FACILITY OR LETTER OF CREDIT FOR PURCHASE OF BONDS 46 ARTICLE VPAYMENT; FURTHER ASSURANCES 46 SECTION 5.01 PAYMENT OF PRINCIPAL OR REDEMPTION PRICE OF AND INTEREST ON BONDS 46 SECTION 5.02 EXTENSION OR FUNDING OF CLAIMS FOR INTEREST 46 SECTION 5.03 PRESERVATION OF REVENUES 47 SECTION 5.04 OTHER LIENS 47 SECTION 5.05 COMPLIANCE WITH THE INDENTURE 47 SECTION 5.06 PERFORMANCE OF COVENANTS 47 SECTION 5.07 RIGHT TO PAYMENTS UNDER AGREEMENT; INSTRUMENTS OF FURTHER ASSURANCE 47 SECTION 5.08 TAX COVENANTS 47 SECTION 5.09 INSPECTION OF PROJECT BOOKS 48 SECTION 5.10 RIGHTS UNDER AGREEMENT 48 SECTION 5.11 CONTINUING DISCLOSURE 48 -ii- SECTION 5.12 DELIVERY OF BOND INSURANCE, LIQUIDITY FACILITY OR LETTER OF CREDIT; TERMINATION OF LETTER OF CREDIT 49 ARTICLE VIREVENUES AND FUNDS 49 SECTION 6.01 SOURCE OF PAYMENT OF BONDS; LIABILITY OF ISSUER LIMITED TO REVENUES 49 SECTION 6.02 CREATION OF THE BOND FUND 50 SECTION 6.03 PAYMENTS INTO THE BOND FUND 50 SECTION 6.04 DRAWS ON THE LETTER OF CREDIT 51 SECTION 6.05 USE OF MONEYS IN THE BOND FUND AND CERTAIN OTHER MONEYS 52 SECTION 6.06 CUSTODY OF THE BOND FUND 52 SECTION 6.07 NON-PRESENTMENT OF BONDS 53 SECTION 6.08 TRUSTEE FEES, CHARGES AND EXPENSES 53 SECTION 6.09 MONEYS TO BE HELD IN TRUST 53 SECTION 6.10 REPAYMENT TO THE BORROWER FROM THE BOND FUND 53 SECTION 6.11 REVENUES TO BE PAID OVER TO TRUSTEE 53 SECTION 6.12 PAYMENTS OF PRINCIPAL AND INTEREST 54 SECTION 6.13 REVENUES TO BE HELD FOR ALL BONDHOLDERS; CERTAIN EXCEPTIONS 54 SECTION 6.14 REBATE FUND 54 SECTION 6.15 BOND INSURANCE PAYMENTS 54 ARTICLE VIIINVESTMENT OF MONEYS 56 SECTION 7.01 INVESTMENT OF MONEYS 56 SECTION 7.02 INVESTMENTS; ARBITRAGE 56 ARTICLE VIIIDEFEASANCE 56 SECTION 8.01 DEFEASANCE 56 ARTICLE IXDEFAULT PROVISIONS AND REMEDIES OF TRUSTEE AND BONDHOLDERS 59 SECTION 9.01 DEFAULTS; EVENTS OF DEFAULT 59 SECTION 9.02 ACCELERATION 59 -iii- SECTION 9.03 REMEDIES; RIGHTS OF BONDHOLDERS AND BOND INSURER 60 SECTION 9.04 RIGHT OF BONDHOLDERS TO DIRECT PROCEEDINGS 61 SECTION 9.05 APPLICATION OF MONEYS 61 SECTION 9.06 REMEDIES VESTED IN TRUSTEE 63 SECTION 9.07 RIGHTS AND REMEDIES OF BONDHOLDERS 63 SECTION 9.08 TERMINATION OF PROCEEDINGS 63 SECTION 9.09 WAIVERS OF EVENTS OF DEFAULT 63 SECTION 9.10 NOTICE OF EVENT OF DEFAULT UNDER SECTION 9.01(e) HEREOF; OPPORTUNITY OF BORROWER TO CURE DEFAULTS 64 SECTION 9.11 RIGHTS OF THE BANK 65 ARTICLE XTHE TRUSTEE 66 SECTION 10.01 ACCEPTANCE OF THE TRUSTS BY TRUSTEE 66 SECTION 10.02 CORPORATE TRUSTEE REQUIRED; ELIGIBILITY 69 SECTION 10.03 FEES, CHARGES AND EXPENSES OF TRUSTEE 70 SECTION 10.04 NOTICE TO BONDHOLDERS IF DEFAULT OCCURS 70 SECTION 10.05 INTERVENTION BY TRUSTEE 70 SECTION 10.06 SUCCESSOR TRUSTEE 70 SECTION 10.07 RESIGNATION BY THE TRUSTEE 71 SECTION 10.08 REMOVAL OF THE TRUSTEE 71 SECTION 10.09 APPOINTMENT OF SUCCESSOR TRUSTEE 72 SECTION 10.10 CONCERNING ANY SUCCESSOR TRUSTEES 72 SECTION 10.11 TRUSTEE PROTECTED IN RELYING UPON RESOLUTION 72 SECTION 10.12 SUCCESSOR TRUSTEE AS THE TRUSTEE, PAYING AGENT, TENDER AGENT AND REGISTRAR 73 SECTION 10.13 NOTICES TO BE GIVEN BY TRUSTEE 73 SECTION 10.14 NOTICES TO RATING AGENCY, LIQUIDITY PROVIDER AND BANK; NOTICES TO BOND INSURER 73 ARTICLE XISUPPLEMENTAL INDENTURES 74 -iv- SECTION 11.01 SUPPLEMENTAL INDENTURES NOT REQUIRING CONSENT OF BONDHOLDERS (BUT REQUIRING CONSENT OF THE BORROWER) 74 SECTION 11.02 SUPPLEMENTAL INDENTURES REQUIRING CONSENT OF BONDHOLDERS AND THE BORROWER 76 SECTION 11.03 CONSENT OF BORROWER AND BOND INSURER 77 SECTION 11.04 CONSENT OF REMARKETING AGENT, AUCTION AGENT, LIQUIDITY PROVIDER AND BANK 77 SECTION 11.05 CONSENT OF TRUSTEE 77 SECTION 11.06 REQUIRED OPINIONS OF COUNSEL 77 SECTION 11.07 NOTATION OF MODIFICATION ON BONDS; PREPARATION OF MODIFIED BONDS 77 ARTICLE XIIAMENDMENT OF AGREEMENT 77 SECTION 12.01 AMENDMENTS TO AGREEMENT NOT REQUIRING CONSENT OF BONDHOLDERS 78 SECTION 12.02 AMENDMENTS TO AGREEMENT REQUIRING CONSENT OF BONDHOLDERS 78 SECTION 12.03 CONSENT OF TRUSTEE 79 SECTION 12.04 RELIANCE ON OPINIONS OF COUNSEL 79 ARTICLE XIIIMISCELLANEOUS 79 SECTION 13.01 SUCCESSORS OF THE ISSUER 79 SECTION 13.02 CONSENTS OF BONDHOLDERS 79 SECTION 13.03 LIMITATION OF RIGHTS 80 SECTION 13.04 WAIVER OF NOTICE 80 SECTION 13.05 SEVERABILITY 80 SECTION 13.06 NOTICES 80 SECTION 13.07 WAIVER OF PERSONAL LIABILITY OF ISSUER MEMBERS, ETC 82 SECTION 13.08 HOLIDAYS 82 SECTION 13.09 COUNTERPARTS 82 SECTION 13.10 APPLICABLE LAW 82 SECTION 13.11 CAPTIONS 82 -v- SECTION 13.12 DEALING IN BONDS 82 SECTION 13.13 IMMUNITY OF INCORPORATORS 82 SECTION 13.14 BORROWER MAY ACT THROUGH AGENTS 83 SECTION 13.15 RECORD DATE FOR DETERMINATION OF OWNERS ENTITLED TO VOTE 83 SECTION 13.16 CONSENTS AND NOTICES 83 APPENDIX AFORM OF BOND A-1 APPENDIX BAUCTION PROCEDURES B-1 -vi- THIS INDENTURE OF TRUST, made and entered into as of September 1, 2008 (this “Indenture”), by and between CLARK COUNTY, NEVADA, a political subdivision of the State of Nevada (the “Issuer”), and THE BANK OF NEW YORK MELLON TRUST COMPANY N.A., a national banking association organized, existing and authorized to accept and execute trusts of the character herein set out under the laws of the United States of America, acting not in its individual capacity, but solely as Trustee (the “Trustee”). W I T N E S S E T H: WHEREAS, the Issuer is a public instrumentality and political subdivision of the State of Nevada organized and existing under the County Economic Development Revenue Bond Law Sections 244A.669 to 244A.763, inclusive, of the Nevada Revised Statutes, as supplemented and amended (the “Act”), and is authorized by the Act to issue its revenue bonds for the purpose of paying all or any part of the costs of a “project” as defined in the Act; and WHEREAS, Southwest Gas Corporation, a California corporation (the “Borrower”), has duly caused an application to be filed with the Issuer and has requested that the Issuer issue bonds to refinance a portion of the cost of the acquisition, construction and installation of a “project” within the meaning of the Act, consisting of the upgrade, improvement, addition and replacement of facilities for local furnishing of natural gas located in Clark County, Nevada, as more particularly described in ExhibitA to the Agreement (the “Project”); and WHEREAS, the Issuer, after due investigation and deliberation, has adopted a resolution approving said request and authorizing the issuance of bonds to refinance a portion of the cost of the acquisition, construction, and installation of the Project, and for that purpose has determined to issue its Industrial Development
